UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-2288


UNNAMED CITIZEN A, a/k/a Annette Reddick; T. R., a minor by
and through his next friend, Unnamed Citizen A; UNNAMED
CITIZEN B, a/k/a Tasha Reddick; T. M., a minor by and
through her next friend, Unnamed Citizen B; A. M., a minor
by and through his next friend, Unnamed Citizen B; UNNAMED
CITIZEN C, Arlene Carter; R. C., a minor by and through her
next friend, Unnamed Citizen C; Z. C., a minor by and
through her next friend, Unnamed Citizen C; UNNAMED CITIZEN
D, a/k/a Tiese Mitchell; J. M., a minor by and through his
next friend, Unnamed Citizen D; J. M., a minor by and
through his next friend, Unnamed Citizen D; UNNAMED CITIZEN
E, a/k/a Crystal Lewis; J. J., a minor by and through his
next friend, Crystal Lewis,

                Plaintiffs – Appellees,

          v.

WILLIAM A. WHITE,

                Defendant – Appellant,

          and

AMERICAN NATIONAL SOCIALIST WORKERS PARTY, LLC,

                Defendant,

UNITED STATES OF AMERICA,

                Intervenor,

WILLIAM A. WHITE,

                Debtor.
                              No. 11-1263


ANNETTE REDDICK, a/k/a Unnamed Citizen A; TASHA REDDICK,
a/k/a Unnamed Citizen B; ARLENE CARTER, a/k/a Unnamed
Citizen C; TIESE MITCHELL, a/k/a Unnamed Citizen D; CRYSTAL
LEWIS, a/k/a Unnamed Citizen E; R. C., a minor by and
through her next friend, Unnamed Citizen C; Z. C., a minor
by and through her next friend, Unnamed Citizen C; J. J., a
minor by and through his next friend, Unnamed Citizen E; A.
M., a minor by and through his next friend, Unnamed Citizen
B; J. M., a minor by and through his next friend, Unnamed
Citizen D; J. M., a minor by and through his next friend,
Unnamed Citizen D; T. M., a minor by and through her next
friend, Unnamed Citizen B; T. R., a minor by and through
his next friend, Unnamed Citizen A,

                Plaintiffs – Appellees,

          v.

WILLIAM A. WHITE,

                Defendant – Appellant,

          and

AMERICAN NATIONAL SOCIALIST WORKERS PARTY, LLC,

                Defendant,

UNITED STATES OF AMERICA,

                Intervenor.



                              No. 11-1404


ANNETTE REDDICK, a/k/a Unnamed Citizen A; T. R., a minor by
and through his next friend, Unnamed Citizen A; TASHA
REDDICK, a/k/a Unnamed Citizen B; T. M., a minor by and
through her next friend, Unnamed Citizen B; A. M., a minor
by and through his next friend, Unnamed Citizen B; ARLENE

                                   2
CARTER, a/k/a Unnamed Citizen C; R. C., a minor by and
through her next friend, Unnamed Citizen C; Z. C., a minor
by and through her next friend, Unnamed Citizen C; TIESE
MITCHELL, a/k/a Unnamed Citizen D; J. M., a minor by and
through his next friend, Unnamed Citizen D; J. M., a minor
by and through his next friend, Unnamed Citizen D; CRYSTAL
LEWIS, a/k/a Unnamed Citizen E; J. J., a minor by and
through his next friend, Unnamed Citizen E,

                Plaintiffs – Appellees,

          v.

WILLIAM A. WHITE,

                Defendant – Appellant,

          and

AMERICAN NATIONAL SOCIALIST WORKERS PARTY, LLC,

                Defendant,

UNITED STATES OF AMERICA,

                Intervenor.



Appeals from the United States District Court for the Western
District of Virginia, at Roanoke.      James C. Turk, Senior
District Judge. (7:09-cv-00057-jct)


Submitted:   February 16, 2012            Decided:   February 29, 2012


Before SHEDD and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William A. White, Appellant Pro Se. Richard E. Hagerty, TROUTMAN
SANDERS, LLP, McLean, Virginia; William H. Hurd, Robert Miltz
Luck, III, Stephen Atherton Northup, George A. Somerville,

                                 3
Anthony Francis Troy, TROUTMAN SANDERS, LLP, Richmond, Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                4
PER CURIAM:

            William A. White appeals the district court’s orders

confirming the jury’s verdict for the Appellees on their claims

for violations of the Fair Housing Act, 42 U.S.C. § 3601 et seq.

(2006),     violations        of   Virginia     statutes,      and       intentional

infliction of emotional distress, awarding attorney’s fees to

the Appellees and denying White’s motion to vacate, and denying

White’s motions for sanctions.           We have reviewed the record and

find   no   reversible    error.       Accordingly,       we   affirm       for   the

reasons stated by the district court.                   Unnamed Citizen A v.

White, No. 7:09-cv-00057-jct (W.D. Va. Nov. 8, 2010); Riddick v.

White,    No.   7:09-cv-00057-jct       (W.D.    Va.    Mar.   1     &    18,   2011;

Apr. 19,    2011).       We    also   deny    White’s    motion      to    stay   the

judgment pending appeal as moot.              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                        5